687 S.E.2d 480 (2009)
STATE
v.
Kenneth Bernard ROUSE.
No. 120A92-5.
Supreme Court of North Carolina.
November 9, 2009.
M. Gordon Widenhouse, Jr., Chapel Hill, for Rouse.
Robert Manner Hurley, for Hurley.
*481 Edwin W. Welch, Special Deputy Attorney General, for State of NC.
The following order has been entered on the motion filed on the 9th of November 2009 by Defendant-Appellant to Hold in Abeyance the time to file Petition for Writ of Certiorari:
"Defendant's Motion to Hold in Abeyance the Time to File Petition for Writ of Certiorari is denied. Defendant's alternative Motion for Extension of time to file his petition for writ of certiorari from the denial of his motion for appropriate relief based upon his mental retardation is allowed. Defendant shall file his petition for certiorari on or before 8 January 2010. By order of the Court in Conference, this 9th day of November, 2009."